Title: To James Madison from David Gelston, 21 November 1800
From: Gelston, David
To: Madison, James


Dear Sir
New York Novr. 21st. 1800
I have just returned from Albany where I had the supreme pleasure of giving my voice for 12 electors who will unequivocally give 12 Votes for our Jefferson.
I am now favored with your very obliging letter of 24th Ulto. which has removed many fears and jealousies with which my mind was much agitated, it is an important moment, a solemn crisis on which our political salvation essentially if not ultimately depends. I should not have troubled you again so soon on this subject, had it not been for some reports circulating, and those reports corroborated by a letter from Mr Taylor of your State, that a kind of calculation is to be made, that one two or more votes must be taken from Colo. Burr in order to insure Mr Jeffersons election as Presidt. I am not willing to believe it possible that such measures can be contemplated—integrity and honour we rely upon in Virginia, we shall be faithfull and honest in New York, we know that the honour of the Gentlemen of Virgina. and N. Y. was pledged at the adjournment of Congress, we in this State have our attachments for Colo Burr, we will not however even think of taking a vote from Mr J. We should consider it as sacrilege—we are well aware from good information that three States, two at least, will give Mr J.—3 or more Votes, more than Mr B. will have, but I trust that it never will be said that either Virga. or NY could be guilty of such a subterfuge.
It is the general voice as well as the individual wish that Mr J. should succeed as Presidt and Mr B. as V. Presdt. and we are happy in the present prospect of success, no pains shall be spared, nor any possible measures neglected to insure the great object of our wishes, and I yet hope a glorious reward for our exertions. With great respect and esteem I am Dear Sir sincerely yours
David Gelston
Will you let me hear from you?
